Order filed June 26, 2019




                                     In The

                   Fourteenth Court of Appeals
                                   ____________

                             NO. 14-16-00880-CV
                                   ____________

               TRANSAMERICA CORPORATION, Appellant

                                       V.

         BRAES WOODS CONDO ASSOCIATION INC., Appellee


                   On Appeal from the 129th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-12580

                                   ORDER

      The clerk’s record was filed May 1, 2017. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the Order on Motion for Summary Judgment
signed August 22, 2016.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before July 1, 2019, containing the Order on Motion for Summary
Judgment signed August 22, 2016.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Justices Chief Justice Frost and Justices Zimmerer and Hassan.